United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3233
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Floyd Frank Ezell

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                            Submitted: December 15, 2014
                              Filed: December 22, 2014
                                    [Unpublished]
                                    ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Floyd Ezell directly appeals the sentence that the district court1 imposed on him
after revoking his supervised release. For reversal, Ezell argues that the court abused

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
its discretion in failing to credit against his 4-month revocation sentence the time that he
spent in state custody on a drug charge. This challenge is without merit. See United
States v. Wilson, 503 U.S. 329, 333-35 (1992) (18 U.S.C. § 3585(b) does not
authorize district court, at sentencing, to compute credit for time served). To the
extent Ezell’s argument encompasses a claim that the revocation sentence imposed
is unreasonable, we conclude after careful review that the below-Guidelines-range
sentence is not unreasonable. See United States v. Miller, 557 F.3d 910, 915-16 (8th
Cir. 2009) (appellate review of revocation sentence). Accordingly, we affirm the
judgment of the district court. We also grant counsel’s motion for leave to withdraw.
                        ______________________________




                                            -2-